Case 8:19-cv-01647-MSS-AAS Document 1 Filed 07/08/19 Page 1 of 47 PageID 1




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

DINO MARTI,                                         CASE NO.: 8:19-cv-01647

      Plaintiff,

      v.

ST. ANTHONY’S HOSPITAL, INC.,

     Defendant.
_________________________________

                                  COMPLAINT

      Plaintiff DINO MARTI, by and through undersigned counsel, hereby sues ST.

ANTHONY’S HOSPITAL, INC., a Florida Not for Profit Corporation

(“Defendant”), for declaratory and injunctive relief pursuant to Title III, 42 U.S.C.

§ 12181-12189 of the Americans with Disabilities Act (“ADA”), 28 C.F.R. Part 36,

and Florida Statutes § 394.451, et seq.; for damages pursuant to Florida Statute §

394.459(10); and for damages for the common law tort of battery. Plaintiff alleges:

                         JURISDICTION AND VENUE

      1. Pursuant to 28 U.S.C. § 1331 and 28 U.SC. § 1343, this Court has been

vested with federal question jurisdiction over actions arising from the Defendant’s

violations of Title III of the Americans with Disabilities Act, 42 U.S.C. § 12181 et

seq. See also 28 U.S.C. §§ 2201 and 2202 as well as the 2010 ADA Standards.



                                                                                    1
    Case 8:19-cv-01647-MSS-AAS Document 1 Filed 07/08/19 Page 2 of 47 PageID 2




         2. The remedies provided by Chapter 760 of the Florida Statutes are not

exclusive, and state administrative remedies need not be exhausted in connection

with suits brought under Title III of the ADA. Filing suit, even without prior notice

to the defendant or state agencies, constitutes a valid legal recourse to redress

discrimination that prevents the disabled from “fully participat[ing] in all aspects of

society.” 42 U.S.C. § 12101(a)(1-4). Therefore, Plaintiff has exhausted all

administrative remedies required by law.1

         3. Venue is properly in the Middle District of Florida because the Defendant

is located in this district and conducts business within this district, and all of the

events or omissions giving rise to Plaintiff’s claims occurred and are occurring

within this district.

                                                    PARTIES

         Plaintiff

         4. Plaintiff currently resides in Tampa, Florida.




1
  In Medina-Rodriguez v. Fernandez Bakery, Inc. et al, Civil No. 16-2578 (FAB) (D.P.R. June 14, 2017), the Court
denied the defendant’s motion to dismiss for, among other things, alleged failure to exhaust administrative remedies.
The majority of courts addressing this issue have concluded that Title III of the ADA does not incorporate the notice
requirement of Title II of the Civil Rights Act. See, e.g., Williams v. Hermanson Family LP, 1997 WL 33471624 at
3-4; Botosan v. Paul McNally Realty, 216 F. 3d 827, 831 (9th Cir. 2000) (“[a] plaintiff in a private Title III action is
not required to provide any notice to any state or local agency as a prerequisite to filing suit”); Burkhart v. Widener
Univ., Inc., 70 F. App’x 52, 54 (3d Cir. 2003) (“[t]he District Court here adopted the same reasoning [in Botosan],
and we will do so as well”); Wyatt v. Liljenquist, 96 F. Supp. 2d 1062, 1064 (C.D. Cal 2000) (“[b]y its express terms,
the ADA adopts only Section 2000a-3(a), which says nothing about notice or exhaustion of remedies”); Guzman v.
Denny’s Inc., 40 F. Supp. 2d 930 (S.D. Ohio 1999) (“[t]o hold that the entirety of § 2000a-3 is adopted, is to
impermissibly render superfluous the explicit textual reference to § 2000a-3(a)”); Walker v. Asmar Ctr., LLC, 2011
WL 5822394 at *6 (E.D. Mich Nov. 15, 2011) (agreeing with Guzman and finding plaintiff was not required to exhaust
administrative remedies).

                                                                                                                      2
Case 8:19-cv-01647-MSS-AAS Document 1 Filed 07/08/19 Page 3 of 47 PageID 3




      5. Plaintiff was held by Defendant for an involuntary mental health

examination under the guise of the Florida Mental Health Act of 1971, Florida

Statutes § 394.451 et seq., commonly known as “the Baker Act.” Plaintiff thus

suffers from a “qualified disability” under the ADA. Plaintiff is regarded as having

a mental impairment pursuant to 42 U.S.C. § 12012(1)(c) and 42 U.S.C. § 3602(h)(3)

because he was perceived as having a mental impairment by Defendant for the

purpose of forcibly detaining him for examination.

      6. At the time of Plaintiff’s visit to the premises of St. Anthony’s Hospital,

Inc. (“the Premises”), Plaintiff was regarded as having a “qualified disability” under

the ADA and was therefore required to be notified of and provided with his rights as

a patient, including the right to have a patient healthcare representative pursuant to

Florida Statutes § 394.4597(2) and the right to express and informed consent to

treatment pursuant to Florida Statutes § 394.459(3) and Article I, section 23 of the

Florida Constitution.

      7. Plaintiff personally visited the Premises but was denied full and equal

access and full and equal enjoyment of the facilities, services, goods, and amenities

within the Premises even though Plaintiff was a “bona fide” patron.

      8. In this context, Plaintiff’s “bona fide” patron status results from his dual

motivation to both avail himself of the goods and services of Defendant’s

establishment and also to verify Defendant’s compliance with the ADA. “Such dual


                                                                                     3
Case 8:19-cv-01647-MSS-AAS Document 1 Filed 07/08/19 Page 4 of 47 PageID 4




motivation…suffice[s] to make the plaintiff a ‘bona fide’ patron.” See Molski v.

Price, 224 F.R.D. 479, 484 (C.D. Cal. 2004); see also Clark v. McDonald’s Corp.,

213 F.R.D. 198, 202 (D.N.J 2003); contra Nat’l Alliance for Accessibility, Inc. v.

Rite Aid of N.C., Inc., No 1:10CV932, 2011 U.S. Dist. LEXIS 109609, at *18

(M.D.N.C. Sept. 27, 2011).

      9. Plaintiff has suffered irreparable harm, humiliation, degradation, and

discrimination in violation of his civil rights through Defendant’s policies and

practices of discrimination on the basis of his disability or perceived disability.

      10. Between July 28, 2018 and August 08, 2018, and at all times relevant,

Plaintiff was denied full and equal access to and full and equal enjoyment of the

Premises because he was denied a patient healthcare representative for the entirety

of his visit and was denied express and informed consent to treatment, including

express and informed consent to the administration of psychotropic medications,

throughout his visit.

      11. Plaintiff is continuously aware of the violations at the Premises and is

aware that is would be a futile gesture to return to the Premises as long as those

violations exist, and Plaintiff is not willing to suffer additional discrimination.

      12. Plaintiff has suffered and will continue to suffer direct and indirect injury

as a result of Defendant’s discrimination until Defendant is compelled to comply

with the requirements of the ADA.


                                                                                      4
Case 8:19-cv-01647-MSS-AAS Document 1 Filed 07/08/19 Page 5 of 47 PageID 5




      13. Plaintiff experiences a realistic, credible, existing, and continuing threat

of discrimination from Defendant’s noncompliance with the ADA at the Premises.

Plaintiff would like to be able to patronize the Premises in the future and be able to

enjoy the goods and services that are available to the able-bodied public, but he is

currently precluded from doing so as a result of Defendant’s discriminatory conduct

as described herein. Plaintiff will continue to be precluded from using the Premises

until corrective measure are taken at the Premises to eliminate the discriminatory

conditions and to ensure that no individual with a disability is excluded, denied

services, segregated, or otherwise treated differently than able-bodied individuals.

      DEFENDANT

      14. Defendant, ST. ANTHONY’S HOSPITAL, is a Florida Not for Profit

Corporation and is authorized to conduct and is conducting business within the State

of Florida.

      15. Defendant may be served through its registered agent, BayCare Health

System, Inc., 2985 Drew Street, Clearwater, Florida 33759.

      16. Defendant is the owner of the commercial property located at 1108 7th

Avenue N., St. Petersburg, Florida 33705, which has a public street address of 1200

7th Avenue N., St. Petersburg, Florida 33705.

      17. Therein, Defendant operates a hospital known as St. Anthony’s Hospital

(referenced herein as “the Premises” or “subject facility”).


                                                                                       5
Case 8:19-cv-01647-MSS-AAS Document 1 Filed 07/08/19 Page 6 of 47 PageID 6




      18. The subject facility is a licensed hospital pursuant to § 395.003(5)(a), Fla.

Stat., and “[a]dherence to patient rights, standards of care, and examination and

placement procedures provided under part I of chapter 394 shall be a condition of

licensure for hospitals providing voluntary or involuntary medical or psychiatric

observation, evaluation, diagnosis, or treatment.”

      19. Defendant is a “Facility” as defined by § 394.455(16), Fla. Stat.

      20. The subject facility is a hospital that is open to the general public and is

therefore a place of “public accommodation” pursuant to 42 U.S.C. § 12181 et seq.

and 28 C.F.R. § 36.302 et seq.

      21. As the owner or operator of the subject facility, Defendant is required to

comply with the ADA.

      22. Under 28 C.F.R. § 36.202(a), “A public accommodation shall not subject

an individual or class of individuals on the basis of a disability or disabilities of such

individual or class, directly, or through contractual, licensing, or other arrangements,

to a denial of the opportunity of the individual or class to participate in or benefit

from the goods, services, facilities, privileges, advantages, or accommodations of a

place of public accommodation.”

      23. Under 28 C.F.R. § 36.206(c), conduct prohibited by this section include

but are limited to:

     (1) Coercing an individual to deny or limit the benefits, services, or
     advantages to which he or she is entitled under the Act or this part;
                                                                                         6
Case 8:19-cv-01647-MSS-AAS Document 1 Filed 07/08/19 Page 7 of 47 PageID 7




     (2) Threatening, intimidating, or interfering with an individual with a
     disability who is seeking to obtain or use the goods, services, facilities,
     privileges, advantages, or accommodations of a public accommodation;

     (3) Intimidating or threatening any person because that person is assisting
     or encouraging an individual or group entitled to claim the rights granted
     or protected by the Act or this part to exercise those rights; or

     (4) Retaliating against any person because that person has participated in
     any investigation or action to enforce the Act or this part.

     24. Under 28 C.F.R. § 36.201(a), “No individual shall be discriminated against

on the basis of disability in the full and equal enjoyment of the goods, services,

facilities, privileges, advantages, or accommodations of any place of public

accommodation by any private entity who owns, leases (or leases to), or operates a

place of public accommodation.”

     25. Failure to comply with these requirements constitutes a violation of the

ADA.

           COUNT I – VIOLATIONS OF TITLE III OF THE ADA

       Plaintiff realleges and incorporates by reference the allegations stated in

paragraphs 1.-25. above.

       26. On July 26, 1990, Congress enacted the ADA, 42 U.S.C. § 12101 et seq.

Commercial enterprises were provided one and a half years from enactment of the

statute to implement its requirements. The effective date of Title III of the ADA was

January 26, 1992, or January 26, 1993 if the establishment had ten or fewer



                                                                                    7
Case 8:19-cv-01647-MSS-AAS Document 1 Filed 07/08/19 Page 8 of 47 PageID 8




employees and gross receipts of $500,000.00 or less. See 42 U.S.C. § 12182; see

also 28 C.F.R. § 36.508(a).

      27. Congress found, among other things, that:

      a.) Some 43,000,000 Americans have one or more physical or mental

      disabilities, and this number will increase as the population continues to age;

      b.) Historically, society has tended to isolate and segregate individuals with

      disabilities and, despite some improvements, such forms of discrimination

      against disabled individuals continue to be a pervasive social problem

      requiring serious attention;

      c.) Discrimination against disabled individuals persists in such critical areas

      as   employment,        housing,   public   accommodations,      transportation,

      communication, recreation, health services, voting, and access to public

      services and public facilities;

      d.) Individuals with disabilities continually suffer forms of discrimination,

      including outright intentional exclusion, the discriminatory effects of

      architectural, transportation, and communication barriers, failure to make

      modifications to existing facilities and practices, exclusionary qualification

      standards and criteria, segregation, and relegation to lesser services, programs,

      benefits, or other opportunities; and




                                                                                     8
Case 8:19-cv-01647-MSS-AAS Document 1 Filed 07/08/19 Page 9 of 47 PageID 9




      e.) The continuing existence of unfair and unnecessary discrimination and

      prejudice denies people with disabilities the opportunity to compete on an

      equal basis and to pursue those opportunities for which our country is

      justifiably famous and costs the United States billions of dollars in

      unnecessary expenses resulting from dependency and non-productivity.

      42 U.S.C. § 12101(a)(1-3), (5), and (9).

   28. Congress explicitly stated that the purpose of the ADA was to:

      a.) Provide a clear and comprehensive national mandate for elimination of

      discrimination against individuals with disabilities;

      b. Provide clear, strong, consistent, enforceable standards addressing

      discrimination against individuals with disabilities; and

      c. Invoke the sweep of congressional authority, including the power to enforce

      the fourteenth amendment and to regulate commerce, in order to address the

      major areas of discrimination faced on a daily basis by people with

      disabilities.

      42 U.S.C. § 12101(b)(1)(2) and (4).

      29. Pursuant to 42 U.S.C. § 12182(7), 28 C.F.R. § 36.104, and the 2010 ADA

Standards, the Premises is a place of public accommodation covered by the ADA by

the fact it provides services to the general public and must be in compliance

therewith.


                                                                                  9
Case 8:19-cv-01647-MSS-AAS Document 1 Filed 07/08/19 Page 10 of 47 PageID 10




      30. Defendant has discriminated against and continues to discriminate against

Plaintiff and others who are similarly situated by denying access to and full and equal

enjoyment    of   goods,    services,   facilities,   privileges,   advantages,   and/or

accommodations at the Premises, as prohibited by 42 U.S.C. § 12182 and 42 U.S.C.

§ 12101 et seq.; by failing to designate a patient healthcare representative to

incompetent patients as required by § 394.4597(2), Fla. Stat.; and by failing to obtain

express and informed consent to administer treatment as required by § 394.459(3),

Fla. Stat., all in violation of 42 U.S.C. § 12182(b)(2)(A)(i) and (ii).

      31. Plaintiff has visited the Premises and has been denied full and safe equal

access to the facilities, and he has therefore suffered an injury-in-fact.

      32. Plaintiff currently lives in close proximity to the Premises. See Houston v.

Marod, 733 F. 3d 1323, 1336 (11th Cir. 2013) (“Plaintiff…lives in the next county.

He does not live hundreds of miles away…with no particular reason to return.”).

      33. Plaintiff has an ongoing disability and may need to return and enjoy the

goods or services at the Premises in the near future, and he expects to have

independent visits for other personal reasons. Plaintiff furthermore intends to visit

the premises annually to verify its compliance or non-compliance with the ADA and

its maintenance of the accessibility of the features of the Premises.




                                                                                      10
Case 8:19-cv-01647-MSS-AAS Document 1 Filed 07/08/19 Page 11 of 47 PageID 11




         34. Defendant’s failure and refusal to provide persons with disabilities with

full and equal access to its facilities only serves to further the discrimination and

injury endured by Plaintiff.

         35. Plaintiff is presently deterred from visiting Defendant’s establishment,

known to be out of compliance with the ADA, which also constitutes an actual and

present injury as surely as future visits to the same location constitute a threatened

and imminent injury. Id. at 1337 (“The likelihood of [plaintiff] suffering future

injury thus is not contingent upon events that are speculative or beyond [his] control.

Rather, the cause of the injury continues to exist, and the likelihood of [plaintiff]

encountering that cause in the future depends only on [plaintiff’s] own volition.”).

         36. Pursuant to the mandates of 42 U.S.C. § 12134(a), on July 26, 1991, the

Department of Justice, Office of the Attorney General, promulgated Federal

Regulations to implement the requirements of the ADA. See 28 C.F.R. § 36; see also

the 2010 ADA Accessibility Guidelines (“ADAAG”), 28 C.F.R. Part 36, under

which the Department may obtain civil penalties of up to $55,000 for the first

violation and $110,000 for each subsequent violation.2

         37. Section 394.459(3)(a), Fla. Stat., entitled “Right to Express and Informed

Patient Consent,” states:




2
 As of April 01, 2014, the civil penalties were increased, based on inflation, from $55,000 to $75,000 for the first
violation and from $110,000 to $150,000 for subsequent violations. See 28 C.F.R. § 36 and § 85.

                                                                                                                       11
Case 8:19-cv-01647-MSS-AAS Document 1 Filed 07/08/19 Page 12 of 47 PageID 12




     1. Each patient entering treatment shall be asked to give express and
     informed consent for admission or treatment. If the patient has been
     adjudicated incapacitated or found to be incompetent to consent to
     treatment, express and informed consent to treatment shall be sought
     instead from the patient’s guardian or guardian advocate…
     2. Before giving express and informed consent, the following information
     shall be provided and explained in plain language to the patient, or to the
     patient’s guardian if the patient is 18 years of age or older and has been
     adjudicated incapacitated, or to the patient’s guardian advocate if the
     patient has been found to be incompetent to consent to treatment, or to
     both the patient and the guardian if the patient is a minor: the reason for
     admission or treatment; the proposed treatment; the purpose of the
     treatment to be provided; the common risks, benefits, and side effects
     thereof; the specific dosage range for the medication, when applicable;
     alternative treatment modalities; the approximate length of care; the
     potential effects of stopping treatment; how treatment will be monitored;
     and that any consent given for treatment may be revoked orally or in
     writing before or during the treatment period by the patient or by a person
     who is legally authorized to make health care decisions on behalf of the
     patient.

     38. Rule 65E-5.170(2) of the Florida Administrative Code (“F.A.C.”), entitled

“Right to Express and Informed Consent,” states:

     (a) Express and informed consent, including the right to ask questions
     about the proposed treatment, to receive complete and accurate answers
     to those questions, and to negotiate treatment options, shall be obtained
     from a person who is competent to consent to treatment. If the person is
     incompetent to consent to treatment, such express and informed consent
     shall be obtained from the duly authorized substitute decision-maker for
     the person before any treatment is rendered, except where emergency
     treatment is ordered by a physician for the safety of the person or others.
     Chapter 394, Part I, F.S., and this rule chapter govern mental health
     treatment…

     (b) A copy of information disclosed while attempting to obtain express
     and informed consent shall be given to the person and to any substitute
     decision-maker authorized to act on behalf of the person.

                                                                                   12
Case 8:19-cv-01647-MSS-AAS Document 1 Filed 07/08/19 Page 13 of 47 PageID 13




     (c) When presented with an event or an alternative which requires express
     and informed consent, a competent person or, if the person is incompetent
     to consent to treatment, the duly authorized substitute decision-maker
     shall provide consent to treatment, refuse consent to treatment, negotiate
     treatment alternatives, or revoke consent to treatment.

     39. The right to express and informed consent required by § 394.459(3)(a),

Fla. Stat., and Rule 65E-5.170(2), F.A.C., ensures equal access to and full and equal

enjoyment of the goods, services, facilities, privileges, advantages, or

accommodations located on the premises of the facility.

     40. Section 394.4597(2), Fla. Stat., states:

     (a) At the time a patient is admitted to a facility for involuntary
     examination or placement, or when a petition for involuntary placement
     is filed, the names, addresses, and telephone numbers of the patient’s
     guardian or guardian advocate, or representative if the patient has no
     guardian, and the patient’s attorney shall be entered in the patient’s
     clinical record.

     (b) If the patient has no guardian, the patient shall be asked to designate a
     representative. If the patient is unable or unwilling to designate a
     representative, the facility shall select a representative.
     (c) The patient shall be consulted with regard to the selection of a
     representative by the receiving or treatment facility and shall have
     authority to request that any such representative be replaced.

     41. The designation of a patient healthcare representative ensures that the

patient receives notice of all available goods and services within the facility and has

equal access to and full and equal enjoyment of the goods, services, facilities,

privileges, advantages, or accommodations located within the premises.



                                                                                     13
Case 8:19-cv-01647-MSS-AAS Document 1 Filed 07/08/19 Page 14 of 47 PageID 14




     42. Despite Plaintiff’s attempts to fully and equally participate in the goods and

services offered at the facility, Defendant utilized a tactic of historically oppressive

regimes by refusing to appoint a patient representative who could relay notice and

guidance to Plaintiff, by refusing to provide Defendant any notice of his right to

appointment of a representative, and by refusing to obtain express and informed

consent from Plaintiff or his proxy to administer treatment or medications.

Defendant, knowing or perceiving that Plaintiff had a mental disability, effectively

did whatever they wished to do to Plaintiff with complete disregard for applicable

state and federal laws and regulations.

     43. On August 7, 2018, a volunteer working on behalf of Plaintiff outside of

the subject facility notified multiple facility staff and administrators that Plaintiff’s

right to have a patient representative was being infringed. Nevertheless, Defendant

continued to hold Plaintiff yet another day without providing a patient healthcare

representative. This letter is attached hereto as Exhibit A.

     44. Any time Plaintiff questioned why he was in the facility or asked to exercise

his rights as a patient, he was administered heavy-duty neuroleptic medication

without any effort by Defendant to obtain express and informed consent therefor,

and this was done to avoid having to provide Plaintiff with full and equal enjoyment

of the goods and services offered at the subject facility.




                                                                                      14
Case 8:19-cv-01647-MSS-AAS Document 1 Filed 07/08/19 Page 15 of 47 PageID 15




     45. After Plaintiff left the facility on August 08, 2018, he filed a complaint with

the Agency for Health Care Administration (AHCA), which conducted an

unannounced inspection of the Premises on September 13, 2018 and confirmed the

ADA violations at the subject property. Findings based on the inspection

demonstrate that Defendant is in violation of 42 U.S.C. § 12182 et seq. and the 2010

ADAAG guidelines and is discriminating against Plaintiff as a result of, inter alia,

the following specific violations:

     a. Failing to obtain express and informed consent to administer treatment,

     including failure to explain the information required to obtain express and

     informed consent set forth in § 394.459(3), Fla. Stat., in violation of Rule 65E-

     5.170(1)(d)-(7), F.A.C.

     b. Forcibly administering injections to Plaintiff without obtaining consent of

     his proxy or following the strict requirements to administer Emergency

     Treatment Orders set forth in Rule 65E-5.1703, F.A.C.

     c. Failing to designate a patient healthcare representative in violation of §

     394.4597(2), Fla. Stat.

     d. Failing to create, maintain, and implement an employee and contractor

     training plan to ensure compliance with applicable statutes and rules, in

     violation of Rule 65E-5.330(4), F.A.C.

This inspection report is attached hereto as Exhibit B.


                                                                                     15
Case 8:19-cv-01647-MSS-AAS Document 1 Filed 07/08/19 Page 16 of 47 PageID 16




      46. By failing to obtain express and informed consent from Plaintiff or his

proxy and by failing to designate a patient representative for Plaintiff, Defendant

denied access to full and equal enjoyment of goods, services, facilities, privileges,

advantages, and accommodations located at the Premises.

      47. The violations present at Defendant’s facility create a hazard to Plaintiff’s

mental and physical safety.

      48. The violations present at Defendant’s facility infringe on Plaintiff’s right

to travel free of discrimination. Plaintiff is deprived of and deterred from the

meaningful choice of freely visiting the same accommodations readily available to

the general public.

      49. Plaintiff has suffered and continues to suffer frustration and humiliation

as the result of the discriminatory conditions present at Defendant’s facility. By

continuing to operate a place of public accommodation with discriminatory

conditions, Defendant contributes to Plaintiff’s sense of isolation and segregation

and deprives him the full and equal enjoyment of the goods, services, facilities,

privileges, and accommodations available to the general public.

      50. By maintaining a public accommodation with ongoing ADA violations,

Defendant deprives Plaintiff the equality of opportunity offered to the general public.

      51. Plaintiff is without adequate remedy at law and is suffering irreparable

harm. Plaintiff has retained the undersigned counsel and is entitled to recover


                                                                                    16
Case 8:19-cv-01647-MSS-AAS Document 1 Filed 07/08/19 Page 17 of 47 PageID 17




attorney’s fees, costs, and litigation expenses from Defendant pursuant to 42 U.S.C.

§ 12205 and 28 C.F.R. 36.505.

      52. Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to

grant Plaintiff injunctive relief, including an order requiring Defendant to alter

Defendant’s establishment to make its facilities readily accessible and equally usable

to Plaintiff and all other persons with disabilities as defined by the ADA, or by

closing the facility until such time as the Defendant cures its violations of the ADA.

      53. Defendant’s actions were taken knowingly, willfully, intentionally, and in

reckless disregard for Plaintiff’s rights under the law.

WHEREFORE, Plaintiff demands judgment against Defendant and respectfully

request the following injunctive and declaratory relief:

   (a) That the Court issue a Declaration that the Defendant is in violation of the

      ADA and an Order that the building and the attendant business (hospital)

      therein be closed to the public until such time that they are deemed by this

      Court to be accessible and in compliance with Florida Statute § 395.003(5);

   (b) In case of default resulting from Defendant failing to file any paper or

      pleading as required by law, that the Court issue an Order enjoining Defendant

      from further operating or continuing operations until such time as Defendant

      demonstrates that it is in compliance with the requirements of the ADA in its

      business operations;


                                                                                   17
Case 8:19-cv-01647-MSS-AAS Document 1 Filed 07/08/19 Page 18 of 47 PageID 18




   (c) That the Court enter an Order directing Defendant to evaluate and make

      reasonable modifications to its policies, practices, or procedures if such

      modifications are necessary to afford all offered goods, services, facilities,

      privileges, advantages, or accommodations to individual with disabilities, in

      order to safeguard that no individual with a disability is excluded, denied

      services, segregated, or otherwise treated differently than other individuals.

   (d) That the Court award reasonable attorney’s fees, costs, and litigation expenses

      (including but not limited to court costs and any expert fees) pursuant to 42

      U.S.C. § 12205.

   (e) That the Court award such other and further relief as it deems necessary, just,

      and proper.

                 COUNT II – VIOLATIONS OF F.S. § 394.459

   Plaintiff realleges and incorporates by reference the allegations state in

paragraphs 1.-19. and 37.-39. above.

Violation of F.S. 394.459(3) – Right to Express and Informed Consent

      54. Pursuant to Florida Statute § 394.459(10):

     Any person who violates or abuses any rights or privileges of patients
     provided by this part is liable for damages as determined by law. Any
     person who acts in good faith in compliance with the provisions of this
     part is immune from civil or criminal liability for his or her actions in
     connection with the admission, diagnosis, treatment, or discharge of a
     patient to or from a facility. However, this section does not relieve any
     person from liability if such person commits negligence.


                                                                                    18
Case 8:19-cv-01647-MSS-AAS Document 1 Filed 07/08/19 Page 19 of 47 PageID 19




     55. Defendant negligently, reckless, or intentionally failed to comply with §

394.459(3), Fla. Stat. (“Express and Informed Patient Consent”).

     56. Section 394.4598, Fla. Stat., sets forth an order of appointment of proxy

decisionmakers to provide express and informed consent on behalf of a patient who

has been deemed incompetent to provide express and informed consent to his or her

own treatment. For Plaintiff, this statutory order of appointment would require the

appointment of his mother as his proxy decisionmaker.

     57. Defendant’s doctors and staff designated Plaintiff incompetent to consent

to his own treatment soon after Plaintiff’s arrival at the facility but failed to designate

his mother as his proxy healthcare decisionmaker. Defendant’s doctors and staff

were aware that Plaintiff’s mother was available and heavily involved in Plaintiff’s

care, and their decision to not appoint Plaintiff’s mother was deliberate and

intentional.

     58. Thereafter, doctors and employees of Defendant repeatedly administered

treatment and medication to Plaintiff without receiving any consent, let alone

express and informed consent, from Plaintiff’s statutorily-designated proxy

decisionmaker.

     59. Defendant is vicariously liable for its employees’ unlawful decision to not

appoint Plaintiff’s mother as his proxy and for their repeated administration of




                                                                                        19
Case 8:19-cv-01647-MSS-AAS Document 1 Filed 07/08/19 Page 20 of 47 PageID 20




treatment and medication without obtaining express and informed consent, in

violation of § 394.459(3), Fla. Stat., through a theory of respondéat superior.

     60. Defendant is vicariously liable for its doctors’ and other contracted staff’s

decision to not appoint Plaintiff’s mother as his proxy and for their repeated

administration of treatment and medication without obtaining express and informed

consent, in violation of § 394.459(3), Fla. Stat., because they were acting as apparent

or actual agents of Defendant or were engaged in furthering nondelegable duties of

Defendant.

   B. Violation of F.S. 394.459(1) – Right to Patient Dignity

   61. Section 394.459(1), Fla. Stat., states:

     RIGHT TO INDIVIDUAL DIGNITY.—It is the policy of this state that
     the individual dignity of the patient shall be respected at all times and upon
     all occasions, including any occasion when the patient is taken into
     custody, held, or transported… A person who is receiving treatment for
     mental illness shall not be deprived of any constitutional rights.
     (Emphasis supplied.)

     62. Article I, Section 23 of the Florida Constitution (commonly known as

Florida’s “Right of Privacy”) states, “Every natural person has the right to be let

alone and free from governmental intrusion into the person’s private life except as

otherwise provided herein.” This Right of Privacy has long been construed by the

Florida courts to include a person’s right to make medical decisions, either on his

own behalf or through a proxy medical decisionmaker in the event the individual is

incompetent to make his own medical decisions. See John F. Kennedy Memorial
                                                                                      20
Case 8:19-cv-01647-MSS-AAS Document 1 Filed 07/08/19 Page 21 of 47 PageID 21




Hosp., Inc. v. Bludworth, 452 So. 2d 921, 923-4 (Fla. 1984). Thus the right to be free

from unwanted medical treatment, and the right to consent to treatment before it is

administered, is considered a constitutional right of all Florida citizens.

     63. Florida furthermore recognizes that when an individual requires a proxy

decisionmaker due to incompetence, that proxy is to use “substituted judgment”

rather than a “best interests of the patient” method of decision-making. Id. at 926.

     64. Defendant, by refusing to appoint Plaintiff’s mother – who was familiar

with Plaintiff’s medical needs and desires and was in the best position to utilize

substituted judgment on behalf of Plaintiff – deprived Plaintiff of his Right to

Privacy as set forth in Article I, section 23 of the Florida Constitution, as construed

by the Florida courts.

     65. Defendant is vicariously liable for its employees’ violations of Plaintiff’s

constitutional Right to Privacy and right to dignity pursuant to § 394.459(1), Fla.

Stat., through a theory of respondéat superior

     66. Defendant is vicariously liable for the violations of Plaintiff’s constitutional

Right to Privacy and right to dignity pursuant to § 394.459(1), Fla. Stat., committed

by its doctors and other contracted staff because they were acting as apparent or

actual agents of Defendant or were engaged in furthering nondelegable duties of

Defendant.




                                                                                      21
Case 8:19-cv-01647-MSS-AAS Document 1 Filed 07/08/19 Page 22 of 47 PageID 22




     67. As a result of Defendant’s violations of Plaintiff’s rights under § 394.459(1)

and (3), Fla. Stat., Plaintiff has suffered damages to include monetary damages,

anger,     anxiety,   emotional   distress, fear,   frustration, upset,   humiliation,

embarrassment, and other negative emotions, as well as suffering from unjustified

and abusive restriction of his liberty.

WHEREFORE, Plaintiff demands judgment against Defendant and respectfully

requests that the Court:

   (a) Award Plaintiff damages pursuant to § 394.459(10), Fla. Stat.;

   (b) Award Plaintiff costs of this action and prejudgment interest; and

   (c) Grant all other relief this Court deems just and proper.

                              COUNT III – BATTERY

         Plaintiff realleges and incorporates by reference the allegations stated in

paragraphs 1. through 19. and 54. through 60. above.

         68. On multiple occasions between August 01 and August 08, 2018,

employees and agents of Defendant forcibly injected Plaintiff with medication

against his will and without obtaining consent of Plaintiff or his healthcare proxy,

and without having documentation or justification to permit the administration of

Emergency Treatment Orders.

         69. Additionally, on or about August 05, 2018, one or more staff members of

Defendant hit, kicked, punched, or otherwise physically battered Plaintiff against his


                                                                                    22
Case 8:19-cv-01647-MSS-AAS Document 1 Filed 07/08/19 Page 23 of 47 PageID 23




will and without any medical or legal justification. As a result, Plaintiff suffered two

black eyes.

       70. On Plaintiff’s discharge summary, the doctor casually noted “two black

eyes” of Plaintiff. Nowhere else in Plaintiff’s paperwork, records, or nurse’s or

doctor’s notes recording his stay at Defendant’s facility is there any mention of how

Plaintiff managed to leave Defendant’s facility with two black eyes.

       71. Plaintiff has suffered physical injury, mental anguish, and humiliation as

a result of these batteries.

WHEREFORE, Plaintiff demands judgment against Defendant and respectfully

requests the Court to:

   (a) Award Plaintiff damages;

   (b) Award Plaintiff costs of this action and prejudgment interest; and

   (c) Grant all other relief which this Court deems just and proper.

                               JURY TRIAL DEMAND

Plaintiff demands trial by jury on all counts.

Respectfully submitted this 8th day of July, 2019.


                                                 ______________________________
                                                 Kendra Parris, Esq.
                                                 Fla. Bar No. 076524
                                                 PARRIS LAW, P.A.
                                                 7065 Westpointe Blvd., Ste. 317
                                                 Orlando, FL 32835
                                                 (407) 706-3967 (office)
                                                                                     23
Case 8:19-cv-01647-MSS-AAS Document 1 Filed 07/08/19 Page 24 of 47 PageID 24




                                        (407) 523-9353 (fax)
                                        Primary: info@parrislaw.org
                                        Secondary: parrislawpa@gmail.com
                                        Counsel for Plaintiff Dino Marti




                                                                           24
Case Case
     8:19-cv-01647-MSS-AAS
          3:19-cv-00450-MCR-EMT
                            Document
                                Document
                                     1 Filed
                                           1-107/08/19
                                                Filed 02/26/19
                                                        Page 25Page
                                                                of 471PageID
                                                                       of 1 25
1647-MSS-AAS Document 1 Filed 07/08/19 Page 26 o
1647-MSS-AAS Document 1 Filed 07/08/19 Page 27 o
1647-MSS-AAS Document 1 Filed 07/08/19 Page 28 o
1647-MSS-AAS Document 1 Filed 07/08/19 Page 29 o
1647-MSS-AAS Document 1 Filed 07/08/19 Page 30 o
1647-MSS-AAS Document 1 Filed 07/08/19 Page 31 o
1647-MSS-AAS Document 1 Filed 07/08/19 Page 32 o
1647-MSS-AAS Document 1 Filed 07/08/19 Page 33 o
1647-MSS-AAS Document 1 Filed 07/08/19 Page 34 o
1647-MSS-AAS Document 1 Filed 07/08/19 Page 35 o
1647-MSS-AAS Document 1 Filed 07/08/19 Page 36 o
1647-MSS-AAS Document 1 Filed 07/08/19 Page 37 o
1647-MSS-AAS Document 1 Filed 07/08/19 Page 38 o
1647-MSS-AAS Document 1 Filed 07/08/19 Page 39 o
1647-MSS-AAS Document 1 Filed 07/08/19 Page 40 o
1647-MSS-AAS Document 1 Filed 07/08/19 Page 41 o
1647-MSS-AAS Document 1 Filed 07/08/19 Page 42 o
1647-MSS-AAS Document 1 Filed 07/08/19 Page 43 o
1647-MSS-AAS Document 1 Filed 07/08/19 Page 44 o
1647-MSS-AAS Document 1 Filed 07/08/19 Page 45 o
1647-MSS-AAS Document 1 Filed 07/08/19 Page 46 o
1647-MSS-AAS Document 1 Filed 07/08/19 Page 47 o
